Citation Nr: 1739541	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to nonservice-connected death pension benefits.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. Jurisdiction has been transferred to the RO in Houston, Texas.

The Veteran died in October 1989. The appellant is the Veteran's surviving spouse.

In a February 2015 VA Form 9, Appeal to the Board, the appellant requested a Board Videoconference hearing. However, the appellant failed to appear for her hearing scheduled for January 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died from the immediate cause of progressive small cell undifferentiated carcinoma, unknown primary.

2. A service-connected disability was not the immediate or underlying cause of the Veteran's death, and a service-connected disability was not etiologically related to the cause of the Veteran's death.

3. The Veteran served on active duty for more than 90 days during a period of war.

4. In calendar year 2011, the appellant's countable income was $20,962 and exceeded the maximum annual pension rate for that year.

5. At the time of his death, the Veteran was not in receipt of service connection for any disabilities and did not have any claims pending before VA. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for cause of death have not been met. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

2. The eligibility requirements for entitlement to VA death pension benefits are not met. 38 U.S.C.A. §§ 1501 , 1541, 1543; 38 C.F.R. §§ 3.2 , 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2016).

3. The claim for accrued benefits must be denied by operation of law. 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102.

At the time of the Veteran's death in October 1989 service connection was not in effect for any disabilities. 

The Veteran's death certificate lists progressive small cell undifferentiated carcinoma, unknown primary, as the immediate cause of death. There is no evidence in the claims file linking the Veteran's progressive small cell undifferentiated carcinoma, unknown primary, to his active military service. The appellant has not argued that there is any connection. 

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection are more relaxed. Specifically, 
§ 3.309(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). See 
38 C.F.R. § 3.307(d). In addition, veterans who served in Vietnam between January 6, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service. 38 C.F.R. § 3.307(a)(6). 38 C.F.R. §  3.309(e) is not applicable in this case because small cell undifferentiated carcinoma is not a listed disease, and there is no evidence that the Veteran had service in Vietnam. 

Because service connection for progressive small cell undifferentiated carcinoma, unknown primary, was not in effect at the time of the Veteran's death and there is no evidence that the Veteran's progressive small cell undifferentiated carcinoma, unknown primary, was caused by or the result of his active military service, service connection for cause of death is denied. As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-connected Death Pension Benefits

Improved death pension is a benefit payable to the surviving spouse of a veteran of wartime service who has died of nonservice-connected disability. Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24. 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3 (b)(4).

In this case, review of the record reveals that the Veteran served from November 1962 to November 1964 during the Vietnam era. Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits has been met. See 
38 C.F.R. § 3.3 (b)(4)(i).

The Board must now consider whether the appellant meets the net worth requirements. In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance. 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c). The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life. 38 C.F.R. § 3.275(b). 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his or her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271. The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the MAPR that have been paid within the 12-month annualization period, educational expenses, and a child's work income. 38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.272.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 
38 C.F.R. § 3.273(a). Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c). 

On December 29, 2010, VA received the appellant's formal claim for death pension benefits as a surviving spouse with no dependents. The appellant denied having any assets. She listed her monthly income as $433.90 per month from other sources and indicated she expected to have the same income from the same sources for the next 12 months. She did not report the amount of her income from the Social Security Administration (SSA) but stated that she did receive income from SSA. Records from SSA show that the appellant receives $1409.50 per month from SSA. The appellant also stated that she paid $1,158 in family medical expenses. 

In summary, the appellant's 2011 income totaled $22,120 (Social Security income plus other income) and her paid, unreimbursed medical expenses in 2011 totaled $1,158.

In considering whether the appellant's unreimbursed medical expenses will be excluded from her income for calendar year 2011, VA must determine whether they were or will be in excess of five percent of the applicable MAPR for the surviving spouse as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272(g)(2)(iii). The MAPR is generally revised every December 1st based upon federal data as to the increase in the cost of living and is applicable for the following 12-month period. 

The Board notes that the Pension Management Center appeared to use the MAPR for 2010 in the May 2011 decision. In that year, the MAPR for a surviving spouse with no dependent was $7,933. Five percent of this amount is $397 for purposes of medical expenses. Because the appellant's medical expenses of $1,158 for 2011 exceed five percent of the MAPR for that year, the entire amount of her medical expenses may be excluded from her total income. However, even after subtracting $1,158 in medical expenses from her 2011 income of $22,120, the remaining countable income of $20,962 still far exceeds the MAPR.

The Board next considers the appellant's income using the 2011 MAPR for a surviving spouse without a dependent child, which was $8,219. Five percent of this amount is $411 for purposes of medical expenses. Because the appellant's medical expenses of $1,158 for 2011 exceed five percent of the MAPR for that year, the entire amount of her medical expenses may be excluded from her total income. However, the appellant's remaining countable income of $20,962 still far exceeds the 2011 MAPR of $8,219. Based on the two foregoing calculations, effective March 14, 2011, the claim for entitlement to death pension benefits must be denied due to the appellant's excess income.

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121 (a); 38 C.F.R. 3.1000 (a). 

The record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and, the Veteran was not entitled to any unpaid benefits at the time of his death. Thus, the claim for accrued benefits must be denied.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application." Jones at 1300.

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law because there was no claim for VA benefits pending before the Veteran's death in 1989. The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for cause of death is denied.

The claim for VA death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


